Per curiam.

We are bound to suppose that the declaration was filed in due time, and that a rule to plead was given. If there was any irregularity in entering the judgment, the party’s remedy was confined to an application in the Court of Common Pleas. There are several proceedings as justifying bail, &c. which the court above cannot enquire into. We know that it has been the usual practice to enter judgments in the different counties without taking a rule to plead, and it would introduce strange confusion to reverse them on that account. The bail must be considered as fixed. If there is any defence on the merits, it is agreed that it shall be fully heard.
Judgment affirmed.